DETAILED ACTION
Response to Amendment
The amendment filed on 07/29/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1, 3-5, and 7-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Yang et al (US 20180120633 A1; relied upon in the Office Action filed on 06/02/2022; “Yang”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a reflecting layer disposed between said light guide plate and said cover as set forth in the claim. The reasons for allowance of this claim corresponds to claim 6 in the claims filed on 10/14/2022 which was indicated as containing allowable subject matter on Page 20 in the Office Action filed on 07/29/2022.
Re Claims 3-4 and 7-11:
The claims are allowed due to their dependence on base claim 1.
Re Claim 5:
The closest prior art of record, Yang fails to disclose, teach, suggest, or render obvious the combined structure and functionality of said frame  having a plurality of through holes formed therein and distanced from one another; and said cover having a plurality of hooks distanced from one another, said hooks being connected to said through holes in a snap-fit manner, so that said elastic member is pressed in the direction perpendicular to said light outlet, and is adjustable according to the status of said light guide plate as set forth in the claim. The reasons for allowance of this claim corresponds to claim 5 in the claims filed on 10/14/2022 which was indicated as containing allowable subject matter on Page 19 in the Office Action filed on 07/29/2022.
Re Claim 12:
The closest prior art of record, Yang fails to disclose, teach, suggest, or render obvious the combined structure and functionality of said housing having a plurality of first snap-fit connection structures distanced from one another and a plurality of second snap-fit connection structures distanced from one another, said first snap-fit connection structures configured for fastening said lighting module into said mounting slot reachable through said storage compartment, said second snap-fit connection structures configured for connecting said frame to said cover in a snap-fit manner, and said first snap-fit connection structures and said second snap-fit connection structures disposed in a staggered manner as set forth in the claim. The reasons for allowance of this claim corresponds to claim 13 in the claims filed on 10/14/2022 which was indicated as containing allowable subject matter on Page 19 in the Office Action filed on 07/29/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875